


--------------------------------------------------------------------------------


EXHIBIT 10.4
Labor Contract


 
 

Party A:   Party B:      Date: ____month_______day ______year 
Date: ______month ______day _______year     Party A   Party B        Educational
background      Economic type   Sex      Legal representative  DOB:       
Number of ID card        Zip      Address: 1# of Guiba Road, Guixi Industrial
Park  Address:        Sub-district administrative office 


 
Party A and Party B have made and entered into the following Contract on the
principle of equality and freewill and according to existent Labor Law of the
People's Republic of China and Labor Contract Law of the People’s Republic of
China.


I. Term of Labor Contract
Article I Term type of this Contract shall be  ______.
This Contract shall take effect on the  _____day of  ______ of  _______,
including a probationary period of  ______months.
This Contract shall expire on  _____day of  _____ of  ______.
 
II. Work Contents
Article II Party B agrees to serve in the   department according to work needs
of Party A.
Article III Specific quantity and quality of works to be performed by Party B
shall be specified in the post (invitation) agreement.
 
III. Labor Protection and Work Conditions
Article IV Party A arranges work, rest and holiday time for Party B according to
Labor Law of the People's Republic of China. On the premise of compliance with
relevant laws and regulations, Party A may arrange corresponding work and rest
time for Party B with approval from relevant labor administration departments
and according to work needs.

 
-1-

--------------------------------------------------------------------------------

 

Article V If Party B is to work overtime, Party A should give compensatory leave
or pay overtime wage as stipulated by laws.
Article VI Party A should provide necessary working conditions and tools to
Party B, and should build consummate work processes, draw up operation
instructions, work specifications, work safety and sanitation systems and
relevant standards.
Article VII Party A shall be responsible for education and training of Party B
over political ideas, professional ethics, as well as work safety, sanitation
and relevant regulations and systems.
 
IV. Labor remuneration
Article VIII Wages should be distributed according to performance.
Article IX The two parties agree that, according to the wage distribution system
legally built by Party A, Party B shall be paid CNY each month, and during the
probationary period, the wage shall be CNY each month.
Party A should pay money wage to Party B on the day of each month.
 
V. Insurance
Article X Both parties should pay endowment, unemployment and other social
insurance expenses as stipulated by national social insurance system.
Party A should fill out the Employee Endowment Insurance Handbook for Party B.
when the Labor Contract is terminated or cancelled, the Employee Endowment
Insurance Handbook should be transferred accordingly.
Article XI Relevant insurance regulations shall be followed if Party B is sick
or suffers non-employment injuries.
Article XII Refer to relevant national regulations for wage and medical
insurance issues when Party B contracts occupational diseases or employment
injuries.
 
VI. Labor Discipline
Article XIII Party B should obey regulations and systems legally built by Party
A, strictly follow work safety and sanitation, work processes, operation
specifications and work specifications, take good care of properties of Party A
and observe professional ethics, actively participate in trainings organized by
Party A to improve idealistic consciousness and occupational skills.
Article XIV If Party B violates labor disciplines, Party A may punish Party B
according to relevant regulations and systems stipulated by Party A until having
to cancel this Contract.
 

 
-2-

--------------------------------------------------------------------------------

 

VII. Change, Termination, Cancellation, Renewal of Labor Contract and Treatment
for Breach of Contract
    Article XV This Contract should be altered accordingly following changes to
laws, administrative regulations and rules based on which this Contract is made
and entered into.
Article XVI When performance of this Contract becomes impossible due to
significant changes to circumstances based on which this Contract is made and
entered into, contents of this Contract can be changed accordingly through
negotiations between two parities.
Article XVII This Contract can be cancelled if agreed by two parties through
negotiation.
Article XVIII Party A may cancel this Contract if any of the following happens:
1. Party B proves falling short of acceptance conditions during the probationary
period;
2. Party B is found in serious breach of labor disciplines or Party A’s
regulations and systems;
3. Party B seriously neglects his duty, practices favoritism and commits
irregularities, and has caused serious losses to Party A;
4. Criminal liabilities are ascertained on Party B.
Article XIX Party A may cancel this Contract when any of the following happens,
and Party B must be informed in writing thirty days in advance:
            1. Party B is sick or suffers injury other than employment injuries
and cannot retrieve previous works after the treatment period expires nor assume
works otherwise arranged by Party A;
            2. Party B is considered as unqualified for assigned works and is
still considered incompetent after training or change of post;
    3. Two parties fail to come to an agreement over change of contract as
stated in Article XVI.
Article XX During the period of statutory consolidation, when Party A comes to
the brink of bankruptcy or runs deep into difficulties in production and
management, this Contract can be cancelled by Party A after explaining the
situations to the trade union or all employees to solicit their opinions and
reporting the case to relevant labor administrative departments.
Article XXI Party A cannot terminate or cancel this Contract as stated in
Article XIX and XX of this Contract when Party B:
1. is in stipulated medical treatment period due to sickness or non-employment
injuries; or
2. Female employees are in gestational period, maternity period or suckling
period

 
-3-

--------------------------------------------------------------------------------

 

Article XXII The Labor Contact cannot be cancelled according to Article XIX and
XX if Party B contracts occupational diseases or suffers employment injuries,
and is authenticated and verified by municipal, regional or county level labor
appraisal committees as incapacitated partially or completely, and relevant
regulations shall apply.
Article XXIII Party A should be informed in writing thirty days in advance if
Party B wants to cancel this Contract.
If the contract is to be canceled during the probationary period, Party A should
be informed three days in advance.
Article XXIV Party B may inform Party A for cancellation of this Contract
anytime when any of the following happens:
1. Party A forces Party B to work through means of violence,
threatening, imprisoning or illegal limits on personal freedom of Party B;
2. Party A fails to pay labor remuneration or provide labor conditions as agreed
in the Contract.
Article XXV When the term expires, this Labor Contract shall be terminated, and
can be renewed through negotiations between Party A and Party B.
Article XXVI Party A should compensate losses caused to Party B by following the
Labor Contract Law of the People’s Republic of China if Party A shall terminate
this Labor Contract by violating agreement in this Contract or void contracts
are made due to reasons of Party A and has caused damaged to Party B.
            Article XXVII Party B should compensate losses caused to Party A by
following the Labor Contract Law of the People’s Republic of China if Party B
shall terminate this Labor Contract by violating agreement in this Contract or
violate confidential clauses as agreed in this Contract and has caused damaged
to Party A.
 
VIII. Settlement of Labor Disputes
Article XXVIII With regard to labor disputes arising from performance of this
Contract, involved parties may apply for mediation at the labor dispute
mediation board respectively; where mediation shall fail and any party demand
arbitration, and disputes should be referred to Guixi Labor Dispute Arbitration
Committee within sixty days after such disputes occur. Any party may directly
apply for arbitration at the Guixi Labor Dispute Arbitration Committee
Any party refusing to accept the arbitral decision may take judicial proceedings
against the other at Guixi People’s Court.

 
-4-

--------------------------------------------------------------------------------

 
 
IX. Others
            Article XXIX
Party A hereby attaches the following regulations


                                                                     to this
Contract.
Article XXX Unconcerned matters shall be settled through negotiations; in case
of any discrepancy between this Contract and national laws and regulations in
future, new regulations shall prevail.
Article XXXI This Contract shall be signed in duplicate, one copy for each
party, and shall take effect with signatures (seals) of both parties.



 
Party A: (signature/seal)  
 
 
 
 
 
Party B: (signature/seal) 
Legal representative
 
 
 
          (Signature/seal)
 
 
 
or authorized agent: 
 
 
 
 
 
 
Date:
Verification unit (Seal)  
 
 
 
 
 
Verified by: (Signature/seal)   
Date:
 
 

 
 
055722/00001 BFLODOCS 2377367v1




 
-5-

--------------------------------------------------------------------------------

 
